Judgment unanimously modified on the law and facts in accordance with the Memorandum herein, and as so modified affirmed, without costs. Memorandum: The Court of Claims found that there was a de facto appropriation of claimant’s premises on May 1, 1964 because of the cancellation on that date of a driveway permit previously issued, and permitted interest to run on the entire award from that date. The mere cancellation of a driveway permit even when acknowledged by statements that such was necessary *734because of an impending appropriation cannot be taken as an assertion .of title to claimant’s lands by the State. There was no entry upon claimant’s lands and no ousting of claimant from possession prior to the date of filing of the appropriation map on February 3, 1965, and interest on the award should run from that date. (Appeal from judgment of Court of Claims in action for damages for permanent appropriation.) Present—Goldman, J. P., Del Vecchio, Marsh, Witmer and Henry, JJ.